Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Applicants’ election of Group 1 (Claims 1-24, and 36), without traverse; and further election of the species of SEQ ID NO: 6, with a substitution at position 515, in response filed 1/27/21 is acknowledged.
2.	Claims 1-16, 18-24 & 36 filed 1/27/21 are present and under consideration.
3.	Claims 1-16, 18-24 & 36 are allowed, subject to the following Examiner’s Amendment.
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone interview with Applicants’ Representative Kamrin T. MacKnight on 2/22/21.
Amend claims as follows:
Claim 3, lines 2-3, delete the words “comprises substitutions”.
Claim 4, lines 1-2, delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
Claim 5, line 2, delete the words “substitution or substitution set” and replace with “further substitution”.
Claim 6, lines 1-2, delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
Claim 8, lines 1-2, delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
Claim 9, lines 1-2, delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
Claim 10, line 2, delete the words “or substitution set or substitutions”.
Claim 11, lines 1-2, delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
Claim 12, lines 1-2, delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
Claim 13, lines 1-2, delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
Claim 14, lines 1-2, delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
Claim 15, lines 1-2, delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
delete the words “wherein at least one substitution or substitution set comprises substitutions at amino acid positions selected from”, and replace with “further comprising at least one substitution or substitution set selected from”.
Claim 36, delete the words “at least one”, and replace with “the”.
5.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent, non-patent and sequence data bases it is determined that claims drawn to an engineered DNA polymerase comprising a polypeptide sequence having at least 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or more sequence identity to the reference sequence of SEQ ID NO: 6, wherein the engineered DNA polymerase comprises a mutation at position 515 in its polypeptide sequence, and wherein the amino acid positions of the polypeptide sequence are numbered with reference to SEQ ID NO: 6, are unobvious and patentable over prior art of record. The closest prior art of record, US 2017/0051326 A1 (cited in the PTO-1449) teaches modified type A DNA polymerases that contain amino acid alterations at one or more positions corresponding to P6, K53, K56, E57, K171, T203, E209, D238, L294, V310, G364, E400, A414, E507, S515, E742 or E797 of Taq polymerase. However, the Taq polymerase sequence is distinct from the instant SEQ ID NO: 6 and does not alter the Lysine (K) at position 515, for example.
6.	Information Disclosure Statements filed 1/16/20 & 4/15/20 are acknowledged. Signed copies of the same are provided with this Office Action.
7.	Drawings filed 10/28/19 are acknowledged.
8.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 10/29/18, is acknowledged.  
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940